 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIE DWAYNE CLARK,                              Case No. 1:21-cv-01081-SKO (PC)

12                       Plaintiff,
                                                       ORDER TO SUBMIT APPLICATION
13            v.                                       TO PROCEED IN FORMA PAUPERIS
                                                       OR PAY FILING FEE
14   ANDREW CIOLLI, et al.,
                                                       45-DAY DEADLINE
15                       Defendants.
16

17            Plaintiff has not paid the $402 filing fee for this action or submitted an application to

18   proceed in forma pauperis pursuant to 28 U.S.C. § 1915. Accordingly, within 45 days of the date

19   of service of this order, Plaintiff SHALL submit the attached application to proceed in forma

20   pauperis, completed and signed, or, in the alternative, pay the $402 filing fee. No requests for an

21   extension of time will be granted without a showing of good cause. Failure to comply with this

22   order will result in a recommendation that this action be dismissed.

23
     IT IS SO ORDERED.
24

25   Dated:        July 13, 2021                                  /s/ Sheila K. Oberto                    .
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
